Citation Nr: 1645262	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  06-24 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date prior to April 3, 2003, for the grant of a total disability rating based on individual unemployability (TDIU). 

2.  Entitlement to an effective date prior to April 3, 2003, for the establishment of Dependents' Educational Assistance (DEA).


REPRESENTATION

Veteran represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984 and from June 1985 to November 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois. 

In September 2008, the Board denied entitlement to earlier effective dates for the awards of TDIU and DEA. The Veteran subsequently appealed these determinations to the Court of Appeals for Veterans Claims (Court).  In a December 2009 Joint Motion for Remand, the parties (the Secretary of VA and the Veteran) determined that a remand was warranted.  By a January 2010 Order, the Court granted the Joint Motion for Remand, vacated the September 2008 Board decision pertaining to these issues, and remanded the matter for readjudication.

The Board acknowledges that the previous Board decision indicated the issue as an effective date prior to June 25, 2003; however, a September 2008 Board decision, with a subsequent November 7, 2008 rating decision, ordered an effective date for TDIU as stated on the title page herein.

In September 2010, the Board again remanded the claims on appeal as well as remanding for a statement of the case on the issues of increased ratings for bilateral knee disabilities and a right shoulder disability.  The RO promulgated a statement of the case on these issues in April 2014.  The Veteran and his representative were provided with a VA Form 9 in order to perfect the appeal for these issues; however, there is no indication that the VA Form 9 was returned or that the Veteran wished to appeal these determinations.  Thus, the Board does not have jurisdiction and these issues shall not be considered herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

By way of history, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) that was received by the RO on November 21, 1997; he also asserted that his "total disability" was "permanent."  

Pertinent to the reasons for this remand, the Veteran has presented evidence that he began to experience interpersonal conflicts with his co-workers and supervisor approximately one year prior to his termination from his janitorial/maintenance job in spring 2003.  He has also submitted lay and medical evidence showing increased complaints of knee and shoulder pain which he asserts impacted his ability to adequately perform his job.  The record reflects that the Veteran was initially employed full-time as a sheet metal worker, but that as this appeal continued, he left that job and was subsequently employed in a janitorial/maintenance position for the State of Illinois.  The Veteran indicated in May 2001 that he was only working part-time in this position; as noted above, he was terminated in the spring of 2003. 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to a veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015). 

"Substantially gainful occupation" is not currently defined in VA regulations.  For a veteran to prevail on a claim based on unemployability, the record must reflect some factor which takes the claimant's case outside the norm for such a veteran and not just that the veteran is unemployed or has difficulty finding employment.  For purposes of adjudicating entitlement to TDIU, "marginal employment" shall not be considered substantially gainful occupation, and shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16 (a).  It may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.; see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (holding that factors to be considered in determining whether employment is marginal include 1) prior work history and earnings compared with the present, including a marked reduction in earnings; 2) the established wage for a particular type of job in the community; 3) the opportunity for employment in the community; 4) the type of disability in relation to the work for which the veteran is qualified by experience, education, and training). 

The Board finds that the evidence, as discussed above, at a minimum, raises the issue of whether the Veteran was not engaged in substantially gainful occupation, to include the question of whether his employment was marginal.  In this regard, the Veteran asserts that he left his more lucrative sheet metal worker position due to his service-connected disabilities and was forced to take significant financial losses when he accepted part-time employment as a janitor/maintenance worker for the State of Illinois. 

In the present case, the record contains income information pertaining to the Veteran's employment as a sheet metal worker in 1997.  There is no evidence of record, however, which details the Veteran's income and hours following this employment.  The Veteran was requested to submit this information in October 2010 with no reply.  Since this information is clearly relevant to the issue of whether the Veteran's employment was "marginal" and/or did not constitute "substantially gainful occupation," such information must be obtained from the Veteran.  See 38 U.S.C.A. § 5103A (a)(1) (stating that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit).  

Additionally, in October 2014, the RO received a response from the Director of Compensation Services, indicating that the RO had not done sufficient development concerning the Veteran's unemployability.  The RO attempted to remedy the defects but did not attempt an additional referral concerning extrachedular applicability.  The RO must refer the Veteran's claim for extrachedular evaluation on remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to submit information regarding his employment and earning history for the period from November 1997 through April 2003; provide the Veteran with a TDIU application, a VA Form 21-8940 to complete.  Specifically, the AOJ should ask for information regarding his employer(s), the average number of hours worked (i.e., when he worked full-time versus part-time), and his monthly income (noting any significant changes in income).  Indicate to the Veteran that not responding will hamper VA's attempts to fairly and fully adjudicate his claim and may go against his claim as the duty to assist is a "two-way street."  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).

2.  The RO should then attempt to verify with the Veteran's previous employers any information provided concerning his past employment history.

3.  After completing the actions requested above, consideration should be given to referral of the Veteran's TDIU claim to the Undersecretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16 (b) for the period of the appeal from November 21, 1997, to April 3, 2003.  The Veteran should be given opportunity to present evidence and argument on this point; he should be informed of the ultimate outcome of any referral. 

4.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


